Title: From Alexander Hamilton to James Ross, 18 December 1800
From: Hamilton, Alexander
To: Ross, James



New York December 18. 1800
Dear Sir

I have heared with much regret that the Senate have hesitated to confirm the appointment of Col Smith as Surveyor of this Port on the suggestion of some malconduct in his pecuniary affairs.
The suggestion has come to me in various shapes. The truth is Col Smith has been engaged in large and various pecuniary transactions and the consequence was that his affairs became extremely embarrassed. In the course of a struggle with great pecuniary difficulties—things of questionable shape never fail to occur. If Col Smith has not escaped this consequence, it is not wonderful. The affair, of which I have heared, bearing hardest upon him is one with Major Burrows, in which a transaction respecting Constable was cited. Constable has acquitted Col Smith of ill intention and the result of my inquiry is that this acquittal was just.
On the whole, I am satisfied that Col Smith has meant well amidst a vortex of perplexing circumstances & that no objection from want of pecuniary fidelity ought to prevent his appointment. In other respects there will be no question.
Besides—nothing new I believe has occurred since he was appointed Col of ye. 12th. Will it be said that a man was fit for so honorable an office and not fit for that of Surveyor of a Port—integrity being the question?!
I sincerely hope that the objection may be relinquished & that he may be confirmed. A thousand considerations recommend it. Let me entreat your good offices.
Yrs. with the truest regard

A Hamilton
James Ross Esqr
